Exhibit 10.2

 

September 7, 2004

 

TO:  Maria Chow Yee

 

Re: Amendment to Key Employee Agreement

 

Dear Maria:

 

This letter agreement evidences the agreement reached between Watson
Pharmaceuticals, Inc. (“Watson”) and Maria Chow Yee (“Executive”) concerning an
amendment to the Key Employee Agreement between Watson and Executive dated June
30, 1999, as amended by Amendment No. 1 dated November 15, 2000, and Amendment
No. 2 dated August 1, 2001 (the “Key Employee Agreement”).  In consideration of
the mutual promises contained herein and for other good and valuable
consideration receipt of which is hereby acknowledged, Watson and Executive
hereby amend the Key Employee Agreement as follows:

 

1.             Effective as of January 15, 2004 (the “Effective Date”),
Executive’s position shall be Senior Vice President, New Product Introduction
and Operations.  Executive shall report to the Executive Vice President, Supply
Chain, or such other officer of Watson as designated by Watson’s Chief Executive
Officer.  Executive shall perform such duties as are assigned from time to time
by Executive’s then existing supervisor.  In her capacity as Senior Vice
President, New Product Introduction and Operations, the following functions
shall report to Executive:  Director, Manufacturing Technical Support; Director,
Pharmaceutical Technology; Director, Project Management.

 

2.             The parties acknowledge and agree that the change in Executive’s
title, reporting relationship and responsibilities described in Paragraph 1
above is deemed “Good Reason” as defined in Section 6.5(a) of the Key Employee
Agreement.

 

3.             Executive shall have eighteen (18) months from the Effective Date
to exercise her rights under Section 6.5 to resign for “Good Reason” and receive
the applicable severance benefits as a result of the change in Executive’s
title, reporting relationship and responsibilities described in Paragraph 1
above.  In the event Executive fails to exercise such rights under Section 6.5
within eighteen (18) months of the Effective Date, she shall be deemed to have
consented to the change in her title, reporting relationship and
responsibilities.

 

4.             Except as expressly and specifically amended hereby, all other
provisions, terms and conditions of the Key Employee Agreement shall remain
unchanged and in full force and effect.

 

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, please sign both copies of this letter
agreement where indicated below, and return one fully executed copy of this
letter agreement to the undersigned.

 

 

 

 

Very truly yours,

 

 

 

 

 

WATSON PHARMACEUTICALS, INC.

 

 

 

 

 

By:

  /s/Susan K. Skara

 

 

 

 

 

 

 

 

Its:

  SVP, Human Resources

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

 

 

  /s/Maria Chow Yee

 

 

Maria Chow Yee

 

 

 

--------------------------------------------------------------------------------